DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2022.
Applicant's election with traverse of Species C in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the ground(s) that Species C is generic to species A-B.  This is found persuasive and the species requirement of 10/26/2021 is withdrawn. The remaining requirement (e.g. the restriction requirement between Groups I-III) is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit, cooling device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “excessive concentration” in claim 1is a relative term which renders the claim indefinite. The term “excessive concentration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 is interpreted such that the extraction system refers to a relief valve. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashi (US 20160300187) in view of Pitsinki (EP-3290833).
Regarding claim 1, 
Kashi teaches a locker system for delivering heat sensitive products (see abstract) 100 or 200, the locker system comprising: a plurality of lockable compartments 110 including at least one refrigerated lockable compartment (see pars. 51, 57), a control unit (e.g. a processor 112) for controlling said plurality of lockable compartments (see par. 51), a cooling device 210. 
Kashi teaches that said cooling device can comprise a carbon dioxide system (see par. 71) but does not teach wherein said cooling device comprising an expansion chamber receiving liquid CO2 from a reserve of liquid CO2 and delivering gaseous CO2 in each of said refrigerated lockable compartments through at least one common duct, and an extraction system to avoid excessive concentration of CO2 in a building where the locker system is located.
Pitsinki, directed to a cooling device for storage enclosures, teaches a cooling device is comprising an expansion chamber 74 receiving liquid CO2 from a reserve 75 of liquid CO2 and delivering gaseous CO2 in each of a refrigerated compartment 14 through at least one common duct 87, and an extraction system (e.g. relief valves 8, 9) to avoid excessive concentration of CO2 in a building where the locker system is located (e.g. wherein the valves are capable of relieving the carbon dioxide through the valves).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kashi by Pitsinki with the motivation of utilizing a system that can keep the items in the locker in a very cold state while avoiding melting ice or the energy requirements of compressor-based cooling device. 
Regarding claim 2,
Kashi teaches wherein the control unit is configured to control an internal temperature of said at least one refrigerated lockable compartment in order to maintain heat sensitive products deposited by a delivery agent and stored in said at least one refrigerated lockable compartment within a desired temperature range (see Kashi, par. 72, see also Pitsinki, par. 22).
Regarding claim 3,
Kashi as modified above teaches wherein each refrigerated lockable compartment comprises an electro-valve 7 (see Pitsinki, par. 20) and a temperature sensor S (see Pitsinki, par. 22) and the control unit is configured to control the electro-valve for delivering gaseous CO2 from the at least one common duct in order to cool the refrigerated lockable compartment (see Pitsinki, par. 20).
Regarding claim 4,
Kashi teaches a user interface 150 via which the desired temperature range for storage of a heat sensitive product is enterable by the delivery agent (see par. 72).
Regarding claim 5,
Kashi teaches further comprising a scanner operable to read the desired temperature range for storage of a determined heat sensitive product from a label or tag identifier attached to the heat sensitive product (see pars. 85, 120, 122, 126, 128, 162).
Regarding claims 6-7,
Kashi teaches a database stored on a nontransitory computer-readable medium and accessible to retrieve the desired temperature range after the determined heat sensitive product have been identified via the label or tag identifier, wherein the database is located in the locker system itself, or in a remote delivery system connected to one or more locker systems (impliedly taught in pars. 85, 120,  122, 126, 128, 162).
Regarding claim 8, 
Kashi teaches wherein the control unit is configured to control the cooling device to provide for rapid cooling to a desired temperature range after a heat sensitive product has been deposited in a refrigerated lockable compartment (see par. 70), while the internal temperature of the refrigerated lockable compartment was not controlled immediately before the heat sensitive product was introduced (e.g. see par. 85 wherein the temperature is only controlled based on items already within the compartments).
Regarding claim 9,
Kashi as modified above teaches wherein the expansion chamber comprises a combination of valves (see Pitsinki, pars. 61, 66) and optionally a pressure sensor for regulating the pressure in the expansion chamber between atmosphere pressure and an upper limit pressure (see pars. 61, 66), in order to maintain the internal temperature of the expansion chamber within a predetermined temperature range.
Regarding claim 11,
Kashi teaches wherein the expansion chamber, the at least one common duct and the refrigerated lockable compartments are insulated from ambient temperature (see par. 71; see Pitsinki, par. 40). 
Regarding claim 12, 
Kashi as modified above teaches wherein a number of supply pipes that provide passage from the reserve of liquid CO2 to the expansion chamber, to the common duct and to the refrigerated lockable compartments are further insulated from ambient temperature (see Pitsinki, par. 40, Fig. 8).
Regarding claim 15,
Kashi as modified above teaches an ambient temperature sensor that provides a temperature measure to the controller unit which uses the temperature measure to adjust the quantity of liquid CO2 to be injected in the expansion chamber (impliedly taught in pars. 74, 98).
Regarding claim 16,
Kashi as modified above does not teach a weighing scale to measure a quantity of liquid CO2 remaining in the reserve but the examiner takes official notice that the use of, and advantages of a weight scale for measuring a quantity of liquid carbon dioxide would be known to one of ordinary skill in the art (e.g. to know when to replace the reserve); it would have been obvious to modify Kashi as modified to comprise said weighing scale. 
Regarding claim 17,
Kashi as modified above teaches wherein the extraction system is a conventional air extraction system (wherein conventional air extraction system is interpreted to refer to at least a pressure relief valve) of the building or a part of the locker system.
Allowable Subject Matter
Claims 10, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kashi in view of Pitsinki does not teach the specific configurations of the expansion chamber as recited in claim 10. 
Kashi in view of Pitsinki does not teach a plenum for collecting gaseous carbon dioxide… from the at least one common duct. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/               Examiner, Art Unit 3763